Citation Nr: 9915644	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-30 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1963 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating action of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection and 
assigned a 10 percent disability evaluation for PTSD, 
effective from July 10, 1992. 

In October 1994, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  In an April 1995 decision, the Hearing Officer 
increased the rating to the present level of 50 percent, 
effective from July 10, 1992.

At the October 1994 hearing, the veteran was represented by a 
Case Manager from the Veterans Outreach Center.  In a January 
1999 letter to the veteran, the Board indicated that the 
Veterans Outreach Center was not a recognized service 
organization.  The veteran was provided with a VA Form 22a, 
Appointment of Attorney or Agent As Claimant's 
Representative, and informed that he must complete that form 
and return it to the Board or submit a declaration of 
representation from his representative, also signed by him.  
The veteran was further notified that if he did not respond, 
appellate review would resume without representation.  There 
has been no response from the veteran to date; thus, there is 
no representative noted on the title page.  

As this appeal involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  In the rating 
action presently on appeal, service connection was granted 
and a 10 percent rating was assigned.  By subsequent rating 
action, the RO increased that rating to 50 percent, effective 
from the date of the veteran's claim of service connection.  
The Board notes that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-"staged" ratings.  See Fenderson, 
supra.  On remand, the RO should consider a staged rating and 
explain, with applicable effective date regulations, any 
change in the evaluations during the appeal period.  

As noted by the RO in the April 1997 supplemental statement 
of the case (SSOC), the criteria for evaluating mental 
disorders was changed, effective November 7, 1996.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
when the RO readjudicates the veteran's claim for increase, 
it should consider both sets of rating criteria and state 
which is more favorable and which is being used to evaluate 
the mental disorder.  

In addition to the concerns raised by the change in rating 
criteria and the consideration of staged ratings, the Board 
finds that the medical evidence of record is inadequate for 
the purpose of accurately evaluating the severity of the 
veteran's PTSD.  In this case, the veteran was last examined 
for VA compensation purposes in June 1993; however, that 
examination was conducted for the purpose of determining 
entitlement to service connection and does not include 
sufficient detail for evaluating the extent of disability.  

Additional medical records include psychological evaluations 
conducted by a VA medical center as well as the Veterans 
Outreach Program; however, none of those evaluations contain 
sufficient detail nor is there any indication that the 
evaluations were based on a review of the veteran's complete 
medical records.  This is particularly important in this case 
where the veteran has a very complicated medical picture.  
Notations within the medical evidence of record reveal that 
the veteran has several life-threatening medical conditions 
which have impacted on his life.  In a June 1993 statement, a 
psychologist who had been treating the veteran reported that 
the veteran suffers PTSD which is very difficult to treat, in 
part because his current medical condition is 
"overwhelming."  Additional development is required to help 
distinguish, to the extent possible, the disability related 
to the service-connected PTSD from that related to the 
veteran's physical problems.  

The Board finds that, given the change in the rating criteria 
and the difficulty in distinguishing symptomatology 
attributable to the service-connected PTSD, further 
development including the performance of a full psychiatric 
examination, is necessary.

Thus, the case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected PTSD since 1995.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the service-connected PTSD.  
Complete psychological tests should be 
conducted.  The claims folder and copies 
of the old and new criteria for rating 
mental disorders should be made available 
to the examiner for review.  Based on the 
examination and study of the case, the 
examiner should enter a complete 
multiaxial evaluation, including a score 
on the Global Assessment of Functioning 
scale of Axis V along with an explanation 
of the significance of the assigned 
score.  The examiner should first report 
findings under the old criteria and then 
separately under the new criteria.  It is 
necessary that the examiner distinguish, 
to the extent possible, between the 
symptoms and impairment due to the 
service-connected PTSD and any other 
psychiatric disability.  If such a 
distinction is not possible, the examiner 
should indicate the same.  A complete 
rationale for all opinions expressed must 
be provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  In 
readjudicating the veteran's claim, the 
RO should consider the old rating 
criteria for the period prior to November 
7, 1996, and both the old and new rating 
criteria for the period on and after 
November 7, 1996, apply that most 
favorable to the veteran and state which 
is more favorable.  The RO should also 
consider the assignment of staged 
ratings.  If any benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


